Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment, dated March 5, 2021, has been received and entered into the record. By way of this amendment, Applicant has canceled claims 10 and 12 and amended the abstract of the disclosure and claims 6-9, 11, and 13.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Zachary Wiersma on April 15, 2021.
The application has been amended as follows:
--Claim 6: (Currently amended) A method for the preparation of a peptide, comprising the step of culturing a host cell according to claim 5 under suitable conditions and for a time sufficient for the expression of the peptide and, optionally, [[the]]a step of recovering the peptide from the culture.




	The claims are drawn to a modified version of proNGF-A, with an amino acid sequence modified to confer different properties compared to the polypeptide found in nature.
Applicant’s amendments to the claims have overcome the objections to claims 6 and 11-13 described in the previous office action.
	Likewise, Applicant’s amendments to the claims have overcome the rejections under 35 U.S.C. § 112(a) to claims 7-9, and Applicant’s cancellation to claim 10 has rendered the rejections to this claim moot. Specifically, the use of the cell line PC12 as a model for neuroprotection and neuronal differentiation is known in the art, and the extrapolation of the properties revealed by the disclosure to the claimed method of promoting neuronal differentiation and/or neuronal survival is sufficiently enabled.
	Claims 1-9 were previously rejected under 35 U.S.C. § 103 as being unpatentable over WO 2013/092776 A1 ("Lorey"). Applicant’s arguments are persuasive. The evidence of surprising results of the claimed peptide having superior neuroprotective properties over what is known in the art is noted, and while the sequence of proNGF-A is known in the art, as evidenced by Applicant’s specification, Lorey does not teach or suggest the above properties of the variant polypeptide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER JOHANSEN/Examiner, Art Unit 1644       


/SHARON X WEN/Primary Examiner, Art Unit 1644